Citation Nr: 1608020	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

There is a complex procedural history of the current appeal.  Initially, an April 2004 Decision Review Officer Decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran thereafter attempted to file a notice of disagreement (NOD) in February 2006.  See February 2006 VA Form 21-4138.  By letter dated in April 2006, the RO informed the Veteran that his February 2006 NOD was untimely, and the April 2004 rating decision was final.  He did not appeal this determination.

Thereafter, in April 2006, the Veteran requested to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  See April and May 2006 VA Forms 21-4138.  Additionally, in June 2006, the Veteran filed a claim of entitlement to service connection for hypertension.  See June 2006 VA Form 21-4138.  In a subsequent August 2006 rating decision, the RO denied entitlement to service connection for hypertension and the petitions to reopen service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal this decision.  Instead, in November 2007, the Veteran requested to "reopen" his claim of entitlement to service connection for tinnitus and hypertension.  See November 2007 VA Form 21-4138.  Although this statement was filed within one year of the August 2006 rating decision, it is not a NOD as it does not reasonably express disagreement with that determination and desire for appellate review.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Thus, the August 2006 rating decision is final.

In a March 2008 rating decision, the RO denied service connection for tinnitus on the merits and declined to reopen the claim of entitlement to service connection for hypertension.  In June 2008, the Veteran submitted a timely NOD with this decision.  In January 2010, the RO issued a Statement of the Case (SOC) addressing these issues; however, it was returned as undeliverable.  A review of the claims file shows that the SOC was mailed to the wrong address.  See, e.g., November 2009 Compensation and Pension Exam Inquiry and November 2009 VA examination notice letter.  Despite the inability to deliver the SOC, the RO did not re-issue it to the correct address. 

In August 2010, the Veteran requested to reopen his claims of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension.  See August 2010 VA Form 21-4138.  In an April 2011 rating decision, the RO reopened and denied the claim of entitlement to service connection for bilateral hearing loss on the merits.  Additionally, April 2011 and May 2011 deferred rating decisions acknowledged the issue of the undeliverable January 2010 SOC.  

Thereafter, in June 2011, the Veteran filed an NOD with the April 2011 rating decision, noting his disagreement with the decision on bilateral hearing loss and tinnitus, which had not been addressed in the April 2011 rating decision.  The Veteran also provided his current address.  A July 2011 notice from the RO to the Veteran acknowledged receipt of the NOD and specifically stated that the "issue of service-connection for tinnitus is currently on appeal."
 
In a subsequent August 2013 SOC, the RO continued the denial of entitlement to service connection for bilateral hearing loss only.  The Veteran submitted a timely VA Form 9 in December 2014.  

The Board notes that in a July 2015 rating decision, the RO reopened and continued the denial of service connection for tinnitus on the merits but declined to reopen the hypertension claim, acknowledging receipt of a petition to reopen the claims in August 2011.  However, given the failure of the RO to re-issue the January 2010 SOC addressing tinnitus to the correct address, and the RO's having specifically informed the Veteran that the tinnitus claim was on appeal in the July 2011 notice, the Board accepts jurisdiction over this claim.  Percy v. Shinseki, 23 Vet App. 37 (2009).  Additionally, given that the Veteran has yet to receive an SOC addressing his petition to reopen the previously denied claim of entitlement to service for hypertension at his correct address of record, and the fact that the RO has not treated the claim as though it were on appeal, a remand of that claim is necessary.  Accordingly, that issue is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO, in part, denied the petitions to reopen previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received more than one year since the August 2006 rating decision is new, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  Bilateral hearing loss is attributable to active military service.

4.  Tinnitus is attributable to service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's August 2006 denial of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1103 (2015).  

3.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  The criteria for entitlement to secondary service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An August 2006 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Thus, the August 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  As described in the Introduction above, the Veteran was never furnished a SOC to the correct address of record following the denial of service connection for tinnitus in March 2008.  Thus, that decision never became final regarding tinnitus, and the August 2006 rating decision is the last final denial of record in relation to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The claims may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received more than one year following the August 2006 rating decision includes the July 2015 VA audiological examination report addressing the nature and etiology of the Veteran's hearing loss and tinnitus.  This evidence is new and also material, because it relates to unestablished facts necessary to substantiate the claims.  Accordingly, the claims are reopened.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for a disease or injury that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The Veteran attributes his bilateral hearing loss and tinnitus to noise exposure during service.  See April 2006 VA Form 21-4138.  

First, there are current diagnoses of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus.  See July 2015 VA examination report.  Second, the Board concedes acoustic trauma from weapons and engine noise during active duty as consistent with the circumstances of his service as a truck driver.  38 U.S.C.A. § 1154(a).  
Therefore, the only issue remaining on appeal is whether hearing loss and tinnitus are related to service.  

Regarding hearing loss, against the claim is the opinion on the February 2011 VA examiner, who found that it was less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure.  In so finding, the examiner observed that the Veteran's service treatment records reflected no progression in hearing thresholds from enlistment to separation.  The examiner also noted that audiograms conducted during the Veteran's enlistment examination and separation examination indicated normal hearing, and concluded that current hearing loss was not related to noise exposure in-service, 40 years post-service discharge.  

In favor of the claim is the July 2015 VA examiner's opinion that the Veteran's bilateral hearing loss was at least as likely as not related to noise exposure he experienced during active military service.  In so finding, the VA examiner indicated that exposure to gun fire, artillery, explosives, tanks, and helicopter engines is sufficient to cause damage to the inner ear system resulting in hearing loss at a later time.

The Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to acoustic trauma in service.  Therefore, entitlement to service connection is established.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the July 2015 VA examiner attributed the Veteran's tinnitus
to the Veteran's bilateral hearing loss and explained that tinnitus is a known symptom associated with hearing loss.  There is no competent medical opinion to the contrary.  In this regard, the December 2009 VA examiner's opinion is not probative on the matter, as he could not opine on the etiology of the Veteran's hearing loss without resort to mere speculation.  Accordingly, secondary service connection is established.  38 C.F.R. § 3.310.



ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss. 

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As discussed in the Introduction, in June 2008, the Veteran submitted a timely NOD with the March 2008 rating decision that declined to reopen the claim of entitlement to service connection for hypertension.  An SOC was then mailed to the incorrect address of record in January 2010, and returned as undeliverable.  While a May 2011 deferred rating decision notes that the SOC was subsequently mailed, there is no such SOC in the claims file.  A remand is therefore required to provide the Veteran with a SOC at his current address of record.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension, including appellate rights.  Please note that, based on the procedural history outlined in the Introduction above, the March 2008 rating decision is the one on appeal in this matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


